ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Raytheon Company,                            )       ASBCA No. 59755
 Space & Airborne Systems                    )
                                             )
Under Contract No. H94003-04-D-0006          )

APPEARANCES FOR THE APPELLANT:                       Paul E. Pompeo, Esq.
                                                     Brandon M. Bodnar, Esq.
                                                      Arnold & Porter LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Jeffrey P. Hildebrant, Esq.
                                                      Air Force Deputy Chief Trial Attorney
                                                     Joel B. Lofgren, Esq.
                                                     Lt Col Mark E. Allen, USAF
                                                      Trial Attorneys

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 3 January 2017



                                                 ~ N. STEMPLER
                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59755, Appeal of Raytheon
Company, Space & Airborne Systems, rendered in conformance with the Board's
Charter.

       Dated:


                                                  JEFFREYD. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals